UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Global Smoothie Supply, Inc. Texas 5149 20-2784-176 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4428 University Boulevard Dallas, TX 75205 214-769-0836 Fax: 214-521-4749 Copies to: Novi & Wilkin Attorneys at Law 1325 Airmotive Way, Suite 140 Reno, NV 89502 775-232-1950 Fax: 775-201-8331 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[] If this Form is filed to register securities for an offering to be made on a continuous or delayed basis pursuant to Rule 415 under the Securities Act, please check the following box.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Explanatory Note Global Smoothie Supply, Inc. (the "Company") is filing this Amendment No. 1 to its Registration Statement on Form S-1 as an exhibit-only filing. This Amendment No. 1 to FormS-1is being filed solely to re-file all exhibitsincluded in theExhibit Index included in the Form S-1 and listed below. Except as described above, this Amendment does not reflect events occurring after the filing of the original FormS-1 on February 11, 2010and no revisions are being made pursuant to this Amendment to the Companys financial statements or any other disclosure contained in the original Form S-1. ITEM 16.EXHIBITS The following exhibits are included with this registration statement: Exhibit Number Name/Identification of Exhibit 3.1 Articles of Incorporation 3.2 Bylaws 3.3 Amendment to Articles of Incorporation 5.1 Opinion of Novi & Wilkin, Esq. Attorneys at Law 10.1 Blendtec Agreement 10.2 Blendtec First Rights Agreement 10.3 Convenience Store Decisions Report 10.4 7-Eleven Store Test Agreement 10.5 Tiller Employment Agreement 10.6 Ireland Employment Agreement 10.7 Roberts Employment Agreement 10.8 Gohsman Employment Agreement 10.9 Cooper Consulting Agreement 10.10 Foodprocessing.com Article 10.11 Restricted Stock Plan 10.12 Subscription Agreement (Sample) 10.13 ETL Listing 10.14 NSF Listing 23.1 Consent of Independent Auditor 23.2 Consent of Counsel (See Exhibit 5.1) SIGNATURES In accordance with the requirements of the Securities Act of 1933, the Registrant has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, in the City of Dallas, State of Texas, on February 19, Global Smoothie Supply, Inc. (Registrant) By: /s/ David C. Tiller David C. Tiller Chairman and CEO In accordance with the requirements of the Securities Act of 1933, this AmendedRegistration Statement was signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ David C. Tiller David C. Tiller Chairman and CEO, Director (principal executive officer) February 19, 2010 /s/ Donald M. Roberts Donald M. Roberts Vice-Chairman, CFO and Treasurer, Director (principal financial officer) February 19, 2010 /s/ Harry B. Ireland Harry B. Ireland Vice-Chairman, CLO and Secretary, Director (principal legal officer) February 19, 2010 /s/ John W. Gohsman John W. Gohsman President and COO, Director (principal operating officer) February 19, 2010 /s/ Jim Kline Jim Kline Controller (principal accounting manager) February 19, 2010
